Citation Nr: 0844806	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cognitive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reflect that in August 1980, medical 
examiners noted the veteran as being forgetful with 
vocabulary and speech impediment.  See In-service medical 
record, dated August 1980.  In January 1983, service medical 
record note that the veteran was involved in a car accident 
causing dizziness and headaches.  See In-service medical 
record, dated January 1983.  A November 1985 medical records 
reflects the veteran's history of treatment at a mental 
health clinic, however, the mental health treatment records 
are absent from the record.  

In February 1984, the veteran received treatment for an 
alleged head injury expressing he has difficulty keeping 
thoughts clear and collected.  The medical examiner assessed 
that there was "no evidence of neurological defect."  See 
Emergency Care and Treatment record, dated February 1984.  
Furthermore, service medical records reflect veteran received 
treatment for an injury to his head when he was struck with a 
gearshift knob when working underneath a vehicle in March 
1984 and was diagnosed with post-traumatic syndrome.  See 
Emergency Care and Treatment records dated March 1984.  

Post service records indicate the veteran was diagnosed with 
cognitive disorder, for which he began receiving 
psychological treatment in 2003.  The veteran reported a 
history of "cranial trauma/head injury [in February 1984] 
and again in [March 1984] while in service, [with] no loss of 
consciousness or neuro deficits and episodic [dizziness], 
headaches and memory deficits."  The examining physician 
diagnosed the veteran with cognitive disorder related to 
cranial trauma.  See VA treatment record, dated December 
2004.

Medical records, dated October 2004, notes a countervailing 
opinion that the veteran did not have post traumatic stress 
disorder but was diagnosed with cognitive disorder NOS 
because "[the veteran's] symptoms met criteria for [the] 
disorder, and that the likely cause of his attention and 
frontal deficits was due to his uncontrolled diabetes."  See 
VA medical records, dated October 2004.

The record includes two conflicting medical reports, neither 
of which appears to have been based on a review of the 
record.  A VA examination has not been provided for this 
claim and, in this case, based on the evidence of in service 
head injury and history of treatment for cognitive disorder, 
the Board finds that an examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1.	To the extent possible, request from 
the National Personnel Records Center 
in St. Louis, Missouri (NPRC) the 
veteran's mental health records from 
his time in service.

2.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any diagnosed cognitive 
disorder and the examiner is asked to 
state whether it is at least as likely 
or not (a 50 percent or greater degree 
of probability) that any cognitive 
disorder was incurred in service or is 
etiologically related to service, or 
any incident therein.  All testing 
deemed necessary by the examiner should 
be performed and the results reported 
in detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

3.	Then, the veteran's claim should again 
be reviewed.  If the benefit sought is 
not granted, the AMC should issue a 
supplemental statement of the case and 
allow the veteran appropriate 
opportunity to respond.  Thereafter, 
the claim should be returned to the 
Board for further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


